 
Exhibit 10.7

CENTURY ALUMINUM COMPANY
TIME-VESTING PERFORMANCE SHARE UNIT AWARD AGREEMENT
UNDER THE
AMENDED AND RESTATED STOCK INCENTIVE PLAN
AND THE
AMENDED AND RESTATED LONG-TERM INCENTIVE PLAN


This Agreement is made as of ________________, ________, (the “Award Date”),
between CENTURY ALUMINUM COMPANY (the “Company”) and _________ (“Participant”).


WITNESSETH:


WHEREAS, the Company has adopted: (i) the Century Aluminum Company Amended and
Restated Stock Incentive Plan, effective June 23, 2014 (the “Stock Incentive
Plan”) and (ii) the Century Aluminum Company Amended and Restated Long-Term
Incentive Plan, effective June 23, 2014 (the “LTIP”), authorizing the grant of
awards of Time-vesting Performance Share Units to eligible individuals in
connection with the performance of services for the Company and its
Subsidiaries; and


WHEREAS, the Company regards Participant as a valuable contributor to the
Company, and has determined that it would be to the advantage and interest of
the Company and its stockholders to award to Participant the Time-vesting
Performance Share Units provided for in this Agreement, subject to the terms and
conditions of this Agreement, the Stock Incentive Plan and the LTIP.


NOW, THEREFORE, in consideration of the foregoing premises, and the mutual
covenants herein contained, the parties to this Agreement hereby agree as
follows:


1.
Award of Time-vesting Performance Share Units. The Company hereby awards to
Participant ______ Time-vesting Performance Share Units for the period extending
from January 1, ____ to December 31, ____ (the “Plan Period”). Subject to the
terms and conditions of this Agreement, the Stock Incentive Plan and the LTIP,
each Time-vesting Performance Share Unit represents the right to receive one
share of the Company’s common stock.



2.
Vesting and Settlement; Change in Control; Termination of Employment.



(a)
Vesting and Settlement. Except as provided in 2(b)-(e) below, Time-vesting
Performance Share Units will vest in full on the last day of the Plan Period,
and payment shall be made on or before March 30 in the calendar year that begins
immediately after the end of the Plan Period.



(b)
Termination of Employment. Termination of employment with the Company and its
Subsidiaries prior to the end of the Plan Period for any reason other than
death, Disability, Retirement or in connection with a Change in Control pursuant
to Sections 2(c) and 2(d) hereof, shall result in forfeiture of all Time-vesting
Performance Share Units.




1

--------------------------------------------------------------------------------



(c)
Termination Due to Death, Disability or Retirement. A pro-rated portion of the
Time-vesting Performance Share Units will be vested if employment with the
Company and its Subsidiaries is terminated prior to the end of the Plan Period
due to death, Disability, Retirement or other reason approved by the Committee.
The pro-rated portion shall be determined by multiplying the Time-vesting
Performance Share Units by a fraction, the numerator of which is the number of
days of full employment by the Company or a Subsidiary during such Plan Period
and the denominator of which is the number of total days in the Plan Period.
Settlement of such a pro-rated Time-vesting Performance Share Units will be made
on or before March 30 in the calendar year that begins immediately after the end
of the Plan Period; provided that if Participant’s employment is terminated
prior to the end of the Plan Period due to death, settlement of the pro-rated
Time-vesting Performance Share Units will be made as soon as administratively
practicable following such death and in no event later than 2½ months after the
end of the calendar year of death. The remaining portion of any Time-vesting
Performance Share Units will be canceled and forfeited.



(d)
Change of Control. All Time-vesting Performance Share Units will be vested if,
prior to the end of the applicable Plan Period, Participant (i) is Terminated
Other than for Cause during a Change in Control Protection Period or (ii)
terminates employment for Good Reason during a Change in Control Protection
Period. Settlement of such Time-vesting Performance Share Units shall be made
within 60 days following termination of employment (or within such other time
period as may be required under Section 409A of the Code, if the award
constitutes “deferred compensation” under that Code Section).



(e)
Severance Plan Controls if Better. Notwithstanding anything to the contrary
contained herein, the vesting and settlement timing of Time-vesting Performance
Share Units shall be as provided under the Company’s Amended and Restated
Executive Severance Plan (the “Severance Plan”) if the Participant is a
participant therein, or other written agreement between the Participant and the
Company which has been approved by the Committee, if such rights are more
favorable to Participant than the vesting and settlement terms described above.
Notwithstanding the preceding sentence, if, following the date of this
Agreement, Participant becomes first eligible for the Severance Plan or reaches
another agreement that is more favorable than the terms of this Agreement, the
Severance Plan or such other agreement will not apply to accelerate or delay the
time of payment of this Award if such would be impermissible under Section 409A
of the Code, but vesting or computation of the amounts to be paid shall be
governed by the most favorable of such plans and agreements.



(f)
Release. The receipt by the Participant of any payments or benefits under
Sections 2(c) or 2(d) is further subject to the Participant, or Participant’s
heirs or successor(s), as applicable, executing, delivering and not revoking a
release of claims in form and substance acceptable to the Company acting
reasonably within forty five (45) days following termination, or all rights to
payment or receipt of benefits hereunder lapse.




2

--------------------------------------------------------------------------------



3.
Change in Common Stock or Corporate Structure. Upon any stock dividend, stock
split, combination or exchange of shares of common stock, recapitalization or
other change in the capital structure of the Company, corporate separation or
division (including, but not limited to, split-up, spin-off or distribution to
Company stockholders other than a normal cash dividend), sale by the Company of
all or a substantial portion of its assets, rights offering, merger,
consolidation, reorganization or partial or complete liquidation, or any other
corporate transaction or event having an effect similar to any of the foregoing,
the number of Time-vesting Performance Share Units granted hereunder shall be
equitably and appropriately adjusted, and the securities subject to the
Time-vesting Performance Share Units shall be equitably and appropriately
substituted for new securities or other consideration, as determined by the
Committee in accordance with the provisions of the Stock Incentive Plan. Any
such adjustment made by the Committee shall be conclusive and binding upon the
Participant, the Company and all other interested persons.



4.
Designation of Beneficiaries. On a form provided to the Company, Participant may
designate a beneficiary or beneficiaries to receive, in the event of
Participant’s death, all or part of any amounts to be distributed to Participant
under this Agreement.



5.
Stock Certificates. Upon the settlement of the Time-vesting Performance Share
Units (and subject to payment by Participant of all applicable withholding taxes
pursuant to Section 12), the Company shall cause a stock certificate to be
delivered or book entry to be made covering the appropriate number of shares
registered on the Company's books in the name of Participant. All Time-vesting
Performance Share Units which are issued under this Agreement shall be fully
paid and non-assessable.



6.
Voting, Dividends. Participant shall have no rights as a stockholder (including
no rights to vote or receive dividends or distributions) with respect to any
Time-vesting Performance Share Units until Participant becomes a stockholder
upon the settlement of such Time-vesting Performance Share Units in accordance
with the terms and provisions of the Agreement and the Stock Incentive Plan.
Notwithstanding the foregoing, Participant will be entitled to receive dividend
equivalents with respect to the Time-vesting Performance Share Units as provided
in this Section 6. Upon an ordinary cash dividend on the shares of common stock
of the Company the record date of which is prior to the settlement or forfeiture
of any Time-vesting Performance Share Units, the Company shall allocate for
Participant an amount equal to the amount of such ordinary cash dividend
multiplied by the number of Time-vesting Performance Share Units, and the
Company shall pay immediately to Participant any such amounts upon the vesting
and settlement of the corresponding Time-vesting Performance Share Units,
provided that any rights to receive such amounts shall be forfeited upon the
forfeiture of the corresponding Time-vesting Performance Share Units.



7.
Data Privacy. Participant hereby acknowledges that to perform its requirements
under this Agreement, the LTIP and the Stock Incentive Plan, the Company and its
Subsidiaries may process sensitive personal data about Participant. Such data
include but are not limited to the information provided above and any changes
thereto and other appropriate personal and financial data about Participant.
Participant hereby gives explicit consent to the Company to process any such
personal data and/or sensitive personal data. The legal persons for whom


3

--------------------------------------------------------------------------------



such personal data are intended are the Company and any of its Subsidiaries and
representatives, including stock brokers, stock record keepers or other
consultants. Participant has been informed of his/her right of access and
correction to his/her personal data by applying to the Company's director of
human resources.


8.
Employee Rights. Participant may not assign or transfer his or her rights under
this Agreement except as expressly provided under the Stock Incentive Plan and
the LTIP. The Agreement does not create a contract of employment between
Participant and the Company or any of its Subsidiaries, and does not give
Participant the right to be retained in the employment of the Company or any of
its Subsidiaries; nor does it imply or confer any other employment rights, or
confer any ownership, security or other rights to Company assets. The
Time-vesting Performance Share Units awarded hereunder are solely within the
discretion of the Company, are not intended to constitute a part of
Participant’s wages, ongoing or otherwise, and no inference should be drawn or
permitted that the grant herein suggests Participant will receive any subsequent
grants. If any subsequent grant is in fact made, it shall be in the sole
discretion of the Company and the Company is under no obligation to make any
future grant or to consider making any future grant. The value of the
Time-vesting Performance Share Units awarded under this Agreement (either on the
date of the award or at the time of vesting) shall not be included as
compensation or earnings for purposes of any other benefit plan offered by the
Company.



9.
Recoupment. The Time-vesting Performance Share Units awarded hereunder shall be
subject to recoupment by the Company under and in accordance with the provisions
of any Incentive Compensation Recoupment Policy that may be adopted by the Board
from time to time.



10.
Delaware Law. This Agreement and all related matters shall be governed by, and
construed and enforced in accordance with, the laws of the State of Delaware,
and any applicable federal law. The invalidity or illegality of any provision
herein shall not be deemed to affect the validity of any other provision.

11.
Section 409A. Participant acknowledges that Participant’s receipt of certain
benefits under this Agreement may be subject to Section 409A of the Code. If the
Company determines that the Participant is a “specified employee” (as defined
under Section 409A) at the time of termination of employment, then, payment
shall be delayed until six months and one day following termination of
employment if the Company determines that such delayed payment is required in
order to avoid a prohibited distribution under Section 409A(a)(2) of the Code.
In addition, to the extent that Participant’s benefits under this Agreement are
payable upon a termination of employment and are subject to Section 409A, a
“termination of employment” shall be interpreted to mean a “separation from
service” which qualifies as a permitted payment event under Section 409A of the
Code.

12.
Withholding. The Company and its Subsidiaries shall have the right to deduct
from any payments of any kind due to the recipient hereunder, or to otherwise
require payment by the recipient, of the amount of any federal, state or local
taxes required by law to be withheld with respect to the amounts earned under
this Agreement. In addition, subject to and in accordance with the provisions of
the Stock Incentive Plan and the approval of the Company, the Participant may
elect to satisfy the withholding requirement with respect to the Time-vesting
Performance


4

--------------------------------------------------------------------------------



Share Units by authorizing and directing the Company to withhold shares of
common stock of the Company having a fair market value equal to the minimum
required statutory withholding amount with respect thereto, in accordance with
such procedures as the Company may provide. The Company is not responsible for
any tax consequences to Participant relating to this Agreement. Participant
alone is responsible for these tax obligations, and hereby agrees to indemnify
the Company from any loss or liability it suffers as a result of the failure by
Participant to pay such tax obligations.
13.
Definitions. In addition to terms defined elsewhere in this Agreement and
capitalized terms not defined herein but defined in the Stock Incentive Plan or
the LTIP which shall control hereunder, the following terms shall have the
following meanings:



(a)
“Beneficial Owner” or "Beneficially Owned" shall have the meaning set forth in
Rule 13d-3 under the Securities Exchange Act of 1934, as amended (the “Exchange
Act”).



(b)
“Change in Control” of the Company shall be deemed to have occurred if, as the
result of a single transaction or a series of transactions, the event set forth
in any one of the following paragraphs shall have occurred:



i.
any Person (other than a Permitted Person or Glencore Xtrata plc or any of its
subsidiaries, affiliates, successors or assigns (collectively, “Glencore”))
becomes the Beneficial Owner, directly or indirectly, of securities of the
Company representing fifty percent (50%) or more of the combined voting power of
the Company’s then outstanding voting securities;



ii.
Glencore becomes the Beneficial Owner, directly or indirectly, of all of the
issued and outstanding voting securities of the Company;



iii.
Incumbent Directors at the beginning of any twelve- (12) month period cease at
any time and for any reason to constitute a majority of the number of directors
then serving on the Board of Directors of the Company. “Incumbent Directors”
shall mean directors who either (A) are directors of the Company as of the
Effective Date; (B) are appointed by or on behalf of Glencore; or (C) are
elected, or nominated for election, to the Board of Directors of the Company
with the affirmative votes of at least a majority vote of the Incumbent
Directors at the time of such election or nomination (but shall not include an
individual whose election or nomination is in connection with an actual or
threatened election contest by any Person, including but not limited to a
consent solicitation, relating to the election of directors to the Board of
Directors of the Company);



iv.
the approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company; or



v.
the consummation of (A) a reorganization, merger or consolidation, or sale or
disposition by the Company of all or substantially all of the assets of the
Company and its subsidiaries to any Person or (B) the acquisition of assets or
stock of another Person in exchange for voting securities of the Company (each


5

--------------------------------------------------------------------------------



of (A) and (B) a “Business Combination”), in each case, other than a Business
Combination (x) with a Permitted Person or (y) pursuant to which, at least fifty
percent (50%) of the combined voting power of the voting securities of the
entity resulting from such Business Combination are owned by stockholders of the
Company in substantially the same proportions as their ownership of the Company
immediately prior to such sale; provided that, any Business Combination with
Glencore shall not constitute a Change in Control, unless, as a result of such
Business Combination, Glencore (X) owns, directly or indirectly, all or
substantially all of the assets of the Company and its subsidiaries or (Y)
Beneficially Owns, directly or indirectly, of all of the issued and outstanding
voting securities of the Company.


(c)
“Change in Control Protection Period” shall mean (i) the twenty-four- (24) month
period beginning on the date of any Change in Control occurring and (ii) the
six- (6) month period prior to the date of any Change in Control, if the
Participant is terminated during such six-month period and such termination (x)
was at the request of a third party who had taken steps reasonably calculated or
intended to effect a Change in Control or (y) otherwise arose in connection with
or in anticipation of the Change in Control.



(d)
“Disability” means a condition of Participant which, by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or to last for a continuous period of at least 12 months: (a) makes
Participant unable to engage in any substantial gainful activity; or (b) as a
result of which Participant is receiving income replacement benefits for a
period of not less than 3 months under an accident and health plan covering
employees of the Company. If at any time a physician appointed by the Company or
its agent or insurer, or the Social Security Administration, makes a
determination with respect to Participant’s Disability, that determination shall
be final, conclusive, and binding upon the Company, the Participant, and their
successors in interest.



(e)
“Code” shall mean the Internal Revenue Code of 1986, as amended.



(f)
“Good Reason” shall mean the occurrence of any one of the following without the
Participant’s prior written consent:



i.
a reduction in the Participant’s base salary, target annual cash incentive bonus
or long-term incentive compensation opportunity (as determined by the
Compensation Committee in good faith), except as part of a reduction of less
than ten percent (10%) that is applicable to all of the Company’s senior
executives; or



ii.
a relocation of the offices at which the Participant is principally employed for
a period of at least three months, which relocation increases the distance
between the Participant’s residence and such offices by more than fifty (50)
miles, excluding required and appropriate travel on the Company’s business


6

--------------------------------------------------------------------------------



to an extent substantially consistent with the Participant’s business travel
obligations prior to the Change in Control or substantially consistent with the
customary travel obligations of a similarly situated officer of a similar sized
company.


provided, however, that in either such case: (1) the Participant notifies the
Company of the occurrence of Good Reason within sixty (60) days after the
Participant becomes aware (or should have become aware) of the applicable facts
and circumstances giving rise to the occurrence; (2) the Company shall have the
right, within thirty (30) days after receipt of such written notice (which shall
set forth in reasonable detail the specific conduct of Company that constitutes
Good Reason and the specific provision(s) of this Plan on which the Participant
relies), to cure the event or circumstances giving rise to such Good Reason and,
in the event of the Company so cures, such event or circumstances shall not
constitute Good Reason hereunder; and (3) if the Company fails to cure the event
or circumstance giving rise to such Good Reason, the Participant resigns within
thirty (30) days after the expiration of the thirty-day cure period. In any
event, for a termination to be considered for Good Reason hereunder, the
termination must occur no later than two years after the initial existence of
the condition alleged to give rise to Good Reason. A Good Reason termination
shall be treated as an involuntary separation from service for purposes of Code
Section 409A.


(g)
“Person” shall have the meaning given in Section 3(a)(9) of the Exchange Act, as
modified and used in Sections 13(d) and 14(d) thereof, except that such term
shall not include (i) the Company or any of its subsidiaries, (ii) a trustee or
other fiduciary holding securities under an employee benefit plan sponsored or
maintained by the Company or any of its subsidiaries, (iii) an underwriter
temporarily holding securities pursuant to an offering of such securities or
(iv) a corporation owned, directly or indirectly, by the stockholders of the
Company in substantially the same proportions as their ownership of stock of the
Company (the entities identified in clauses (i)-(iv), the “Permitted Persons”
and each a “Permitted Person”).



(h)
“Retirement” shall mean termination of employment on or after the attainment of
“normal retirement age” as defined under the Company’s Employees Retirement Plan
as in effect on the Award Date.



(i)
“Subsidiary” shall mean any corporation or other entity, or any partnership or
other enterprise, the voting stock or other form of equity of which, as the case
may be, is owned or controlled 50% or more, directly or indirectly, by the
Company.



(j)
“Termination Other than for Cause” shall mean termination of Participant’s
employment by the Company or a Subsidiary other than for Cause and expressly
excludes voluntary termination by Participant. “Cause” shall mean:



i.
the Participant’s malfeasance or nonfeasance in the performance of the material
duties or responsibilities of his or her position with the Company or any of its
subsidiaries, or failure to timely carry out any material lawful and reasonable


7

--------------------------------------------------------------------------------



directive of the Company, in each case if not remedied within fifteen (15) days
after receipt of written notice from the Company describing such malfeasance,
non-feasance or failure;


ii.
the Participant’s embezzlement or misappropriation of any material funds or
property of the Company or any of its subsidiaries or of any material corporate
opportunity of the Company or any of its subsidiaries;



iii.
the conduct by the Participant which is a material violation of any agreement
between the Participant and the Company or any of its subsidiaries or affiliates
in each case, that is not remedied within fifteen (15) days after receipt of
written notice from the Company describing such conduct;



iv.
any material violation of any generally applicable written policy of the Company
previously provided to the Participant, the terms of which provide that
violation may be grounds for termination of employment in each case, that is not
remedied within fifteen (15) days after receipt of written notice from the
Company describing such conduct;



v.
the commission by the Participant of an act of fraud or willful misconduct or
Participant’s gross negligence, in each case that has caused or is reasonably
expected to result in material injury to the Company or any of its subsidiaries;
or



vi.
the Participant’s commission of any felony or of any misdemeanor involving moral
turpitude.

Any termination for Cause of a Participant shall be effective upon receipt by
the Participant of a notice in accordance stating in reasonable detail the facts
and circumstances alleged to provide a basis for termination for Cause,
provided, that, if provided for in a separate contract, communication or letter
to a specific Participant, shall be effective only as and if the process in such
separate contract, communication or letter is followed.
14.
Entire Agreement; Interpretation; Amendment. The LTIP, the Stock Incentive Plan
and this Agreement together constitute the entire agreement between the Company
and Participant pertaining to the subject matter hereof, supersede all prior or
contemporaneous written or verbal agreements and understandings between the
parties in connection therewith, and shall not be modified or amended except by
written instrument duly signed by the parties. In the event of any conflict
between this Agreement, the Stock Incentive Plan and the LTIP, the following
order of precedence shall apply: first the LTIP, then the Stock Incentive Plan
(unless payment hereunder is to be made in stock, in which event the reverse
order shall apply) and then this Agreement. No waiver by either party of any
default under this Agreement shall be deemed a waiver of any later default. The
various provisions of this Agreement are severable in their entirety. Any
determination of invalidity or unenforceability of any one provision shall have
no effect on the continuing force and effect of the remaining provision. The
Committee shall have the sole and complete authority and discretion to decide
any questions


8

--------------------------------------------------------------------------------



concerning the application, interpretation or scope of any of the terms and
conditions of this Agreement, and its decisions shall be binding and conclusive
upon all interested parties. This Agreement shall be binding upon and inure to
the benefit of the successors, assigns and heirs of the respective parties.


IN WITNESS WHEREOF, the parties hereto have duly executed this Time-vesting
Performance Share Unit Award Agreement as of the date first above written. The
Participant also hereby acknowledges receipt of a copy of the Stock Incentive
Plan and the LTIP.


Century Aluminum Company


 
 
 
 
 
By
 
 
Name, Tile
 
 
 
 
Participant Signature


 
 
 
 
 
Participant Printed Name



                                        

9